DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed January 29, 2021, with respect to claims 1-5 and 8-12 have been fully considered and are persuasive.  The rejection of September 2, 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“an air blowing unit, provided outside of said image heating unit, including a duct, 
a fan configured to blow air toward said duct,
a first louver portion provided inside said duct and configured to rectify the air from said fan, and
a shutter member provided opposed to said opening portion, configured to open and close an outlet of air form said duct; and
a second louver portion provided inside said frame and between said opening portion and said rotatable heating member, and configured to rectify the air form said opening portion toward said heating member,” [emphasis added]. Claims 2-5 and 8-12 are considered allowable by virtue of their dependence on claim 1.
Kadowaki et al. US 2014/0321873 and Suzuki et al. US 2018/0059590 teach an air blowing duct for a fixing device. Furthermore the prior at teaches a first louver portion. However the prior art fails to teach or suggest, the combination first louver portion and second louver portion with shutter bridging the inside and outside of the heating element. The outside (first) louver combined with the shutter is enough to achieve cooling of the fixing apparatus and the prior art fails to teach or suggest the need for a second inner louver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852